It appears that claim 24 should be depending from claim 23 instead of claim 17 since claim 24 recites “a second one of the pair of easel panels” but the combination of claims 17 and 24 have no first one of the pair of easel panels except for claim 23.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 23, the phrase “the front and panels” is incomplete and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20, 22-24, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feldman (1,556, 514).  Feldman discloses a blank (A) is inherently capable for forming a display card, the blank comprising a plurality of panels (Fig. 2) and a plurality of sleeve forming panels (34-40).  The plurality of panels including a front panel (18), a rear panel (16), and a pair of easel panels (17, 19).  The pair of easel panels together with at least one of the front and rear panels arranged to form a first tubular structure (11; 12) for information display in a setup condition.  The plurality of sleeve forming panels for forming at least one second tubular structure (13) and the second tubular structure is an open-ended tubular structure comprising at least one end as an open end (Fig. 1).
As to claim 18, Feldman further discloses the plurality of sleeve forming panels are hingedly connected in a linear series.
As to claim 19, Feldman further discloses the plurality of sleeve forming panels are hingedly connected to at least one of the front and rear panels.
As to claim 20, Feldman further discloses the plurality of sleeve forming panels are hingedly connected to each of the front and rear panels (since the front panel is connected to the rear panel which is also connected to the plurality of sleeve forming panels).
As to claim 22, Feldman discloses the plurality of sleeve forming panels are hingedly connected to at least one of the front and rear panels along a first edge thereof and the pair of easel panels are hingedly connected to the one of the front and rear panels along a second adjacent edge thereof (Fig. 2).
As to claims 23-24, Feldman discloses a first one (19) of the pair of easel panels is hingedly connected to at least one of the front and rear panels, and a second one (17) of the pair of easel panels is hingedly connected to a securing panel (28, 29).
As to claim 27, Feldman discloses the second tubular structure is inherently capable to hold a product therethrough.

Claim(s) 17-25, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coatney et al. (9,072,320; hereinafter Coatney).  Coatney discloses a blank (100; Fig. 1) is inherently capable for forming a display card, the blank comprising a plurality of panels (102-120) and a plurality of sleeve forming panels (102, 108, 110).  The plurality of panels including a front panel (106), a rear panel (104), and a pair of easel panels (112, 114).  The pair of easel panels together with at least one of the front and rear panels arranged to form a first tubular structure (204; Fig. 5) is inherently capable for information display in a setup condition.  The plurality of sleeve forming panels for forming at least one second tubular structure (202) and the second tubular structure is an open-ended tubular structure comprising at least one end as an open end (Fig. 5).
As to claim 18, Coatney further discloses the plurality of sleeve forming panels are hingedly connected in a linear series (Fig. 1).
As to claim 19, Coatney further discloses the plurality of sleeve forming panels are hingedly connected to at least one of the front and rear panels.
As to claim 20, Coatney further discloses the plurality of sleeve forming panels are hingedly connected to each of the front and rear panels.
As to claim 21, Coatney further discloses the plurality of sleeve forming panels interconnected the front and rear panels.
As to claim 22, Coatney discloses the plurality of sleeve forming panels are hingedly connected to at least one of the front and rear panels along a first edge thereof and the pair of easel panels are hingedly connected to the one of the front and rear panels along a second adjacent edge thereof (Fig. 1).
As to claim 23, to the extent that the Examiner can determine the scope of the claim, Coatney discloses a first one (112) of the pair of easel panels is hingedly connected to at least one of the front and rear panels.
As to claim 24, Coatney further discloses a second one (114) of the pair of easel panels is hingedly connected to a securing panel (120; since the panel 114 is connected to the panel 112, and the panel 112 is connected to the rear panel 104 and the rear panel 104 is connected to the securing panel 120.  Therefore, the panel 114 is connected to the securing panel 120).
As to claim 25, Coatney further discloses the blank formed from a paperboard substrate may be laminated or coated with wax or other material on one or both sides of the paperboard substrate (column 4, lines 23-41) which is considered equivalent to a paperboard substrate having a tear resistant layer as claimed.
As to claim 27, Coatney discloses the second tubular structure is inherently capable to hold a product therethrough.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of The Official Notice and Coatney et al. (9,072,320).  Feldman discloses the blank as above having most of the limitation of the claim and further discloses the blank formed from cardboard, tin, celluloid, leather or the like (page 1, lines 60-62).  However, Feldman fails to show the blank formed from a paperboard substrate having a tear resistant layer.  The Official Notice is taken of an old and conventional practice of providing a blank for forming a package and the blank formed from a paperboard laminate with a tear resistant layer.  Coatney, is cited by way of example only, teaches a blank (100) for forming a package and the blank formed from a paperboard substrate may be laminated or coated with wax or other material on one or both sides of the paperboard substrate (column 4, lines 23-41) which is considered equivalent to a paperboard substrate having a tear resistant layer as claimed.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and Coatney to modify the blank of Feldman so the blank is constructed from a paperboard substrate having one or both sides laminated with a material to provide a tear resistant blank since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

	Response to Arguments

Applicant's arguments with respect to all rejected claims have been considered but are deemed to be moot in view of the new grounds of rejection.
Applicant’s arguments with respect to the Restriction Requirement in the remarks are noted.  They are not persuasive for the reasons as set forth in the previous Office Action since there is no relationship between a package as originally claimed and a blank as originally claimed because the package can be formed by molding instead of forming from the blank as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736